


110 HR 3586 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3586
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Duncan (for
			 himself, Mr. Boswell, and
			 Mr. Graves) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for the production of certain material produced from
		  organic matter which is available on a renewable or recurring
		  basis.
	
	
		1.Production of certain
			 biomaterials
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 40A the following new section:
				
					40B.Use of renewable
				resource materials in manufacturing biomaterials
						(a)General
				ruleFor purposes of section
				38, the qualifying biomaterials credit determined under this section is 25
				cents for each pound of qualifying biomaterial produced by the taxpayer during
				the taxable year for sale or use in the ordinary course of a trade or business
				of the taxpayer.
						(b)Limitation
							(1)In
				generalThe credit determined under subsection (a) for any
				taxable year shall not exceed $125,000,000.
							(2)Controlled
				groups
								(A)In
				generalFor purposes of this subsection, all persons treated as a
				single employer under subsection (a) or (b) of section 52 or subsection (m) or
				(o) of section 414 shall be treated as a single taxpayer.
								(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
								(c)Qualifying
				biomaterialFor purposes of
				this section—
							(1)In
				generalThe term
				qualifying biomaterial means a commercial or industrial
				product—
								(A)(i)which is
				produced by chemically or biologically transforming feedstocks to produce one
				or more compounds that are distinct from the feedstocks, and
									(ii)at least 75 percent (by weight) of
				the feedstocks which are used to produce such material consist of organic
				matter that is available on a renewable or recurring basis, or
									(B)which is a polymer
				resulting from the polymerization of material described in paragraph (1) as the
				sole monomer.
								(2)ExceptionsSuch term shall not include—
								(A)any food, feed, or
				fuel, and
								(B)any material which was produced in total
				quantities of at least 1 million pounds per year in 2000.
								(d)ExclusionsThis section shall not apply to—
							(1)any material
				resulting from a process the primary purpose of which is the production of a
				transportation fuel, and
							(2)any polymer
				produced from a monomer for which credit is allowed under this section.
							(e)TerminationThis
				section shall not apply to any material produced after the 5-year period
				beginning on the date of the enactment of this
				section.
						.
			(b)Credit part of
			 general business creditSection 38(b) of such Code is amended by
			 redesignating paragraphs (18) through (31) as paragraphs (19) through (32),
			 respectively, and by inserting after paragraph (17) the following new
			 paragraph:
				
					(18)the qualifying biomaterials credit
				determined under section
				40B(a).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to material
			 produced in taxable years ending after the date of the enactment of this
			 Act.
			
